Citation Nr: 1329899	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  08-21 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right foot. 

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the left foot. 

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right ankle. 

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the left ankle. 

5.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right hip from August 1, 2007, to June 3, 2009, and in excess of 20 percent from June 4, 2009, forward. 

6.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to September 1984, from May 1986 to April 1992, and from March 2000 to July 2007. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for degenerative arthritis of the right foot and assigned a noncompensable evaluation, effective August 1, 2007 (the day following the Veteran's discharge from the active duty); granted service connection for degenerative arthritis of the left foot and assigned a noncompensable evaluation, effective August 1, 2007; granted service connection for degenerative arthritis of the right ankle and assigned a noncompensable evaluation, effective August 1, 2007; granted service connection for degenerative arthritis of the left ankle and assigned a noncompensable evaluation, effective August 1, 2007; granted service connection for degenerative arthritis of the right hip and assigned a 10 percent evaluation, effective August 1, 2007; and, granted service connection for degenerative arthritis of the lumbar spine and assigned a 10 percent evaluation, effective August 1, 2007. 

Subsequently, in an October 2009 rating decision, the RO in Nashville, Tennessee, increased the disability rating assigned for the Veteran's degenerative arthritis of the right foot to 10 percent, effective June 4, 2009; increased the disability rating assigned for his degenerative arthritis of the right ankle to 10 percent, effective April 8, 2009; increased the disability rating assigned for his degenerative arthritis of the left ankle to 10 percent, effective April 8, 2009; and, increased the disability rating assigned for his degenerative arthritis of the right hip to 20 percent, effective June 4, 2009.  The Veteran continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  

In his July 2008 Substantive Appeal (on VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  In a January 2010 letter, he was notified that his hearing had been scheduled for March 2010.  In a subsequent March 2010 letter, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

In September 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Upon remand, the AMC issued another rating decision in May 2012, which increased the disability rating assigned for the Veteran's degenerative arthritis of the right foot to 10 percent, effective August 1, 2007; increased the disability rating assigned for his degenerative arthritis of the left foot to 10 percent, effective August 1, 2007; increased the disability rating assigned for his degenerative arthritis of the right ankle to 10 percent, effective August 1, 2007; and, increased the disability rating assigned for his degenerative arthritis of the left ankle to 10 percent, effective August 1, 2007.  The Veteran continued to appeal, requesting even higher ratings.  See AB, 6 Vet. App. at 38-39.  The issues have been adjusted accordingly on the title page of this decision.

The RO in Columbia, South Carolina, currently has jurisdiction over the appeals.

The Veteran's Virtual VA paperless claims file has been reviewed in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Specifically, in the September 2010 remand, the Board directed the AMC to obtain the Veteran's recent private treatment records.  To date, the AMC has not obtained all of the Veteran's private treatment records.  In October 2011, the Veteran submitted a VA Form 21-2142 authorizing VA to obtain his private treatment records from Dr. E.H. of the Orthopedic Specialists of Myrtle Beach and Georgetown, South Carolina.  The Veteran indicated that these records pertained to his osteoarthritis, and thus these records are relevant to his appeals.  To date, the AMC has not made any efforts to obtain these treatment records.  

Additionally, the October 2010 VA examination, requested by the Board's prior September 2010 remand, is inadequate for rating purposes and the case must be remanded again on this basis.  Specifically, the VA compensation examination failed to address whether the Veteran's degenerative arthritis of the bilateral feet caused or aggravated the spurring of his bilateral feet.  The examiner noted that the Veteran had spurring of his feet, but did not provide a medical opinion.  Additionally, the examiner noted that the Veteran's degenerative arthritis of his feet was most prominent in his first MTP joint of the right foot.  However, the examiner did not state whether this joint, or any other joints of the foot, had decreased range of motion due to the degenerative arthritis of the bilateral feet.  Furthermore, the VA examiner did not address whether the Veteran's degenerative arthritis of the lumbar spine causes intervertebral disc syndrome (IVDS), and if so, whether the Veteran has incapacitating episodes due to his IVDS.  The examiner also did not address the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine and/or unfavorable ankylosis of his entire spine.  Finally, regarding the Veteran's degenerative arthritis of the lumbar spine, the examiner found that the Veteran did not have any numbness, but failed to discuss the documented radiating pain in the Veteran's right leg and right great toe.

In light of the foregoing, the claim must be remanded for compliance with the September 2010 Board remand.  Notably the prior remand by the Board confers on the claimant, as a matter of law, the right to a VA examination that is adequate for rating purposes.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Finally, since the Board's remand, the United States Court of Appeals for Veterans Claims (Court) recently held that "in the context of examinations evaluating functional loss in the musculoskeletal system under [diagnostic codes] based upon limitation of motion," an examiner's determination" should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (noting that "[i]t is important for the medical examiner to note this information so that the VA rating official can have a clear picture of the nature of the Veteran's disability."); see also 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  At the October 2010 VA examination, the Veteran reported flare-ups of his joints, but the examiner did not address whether the Veteran had any additional range-of-motion loss during flare-ups of each joint.  Additionally, at the examination, the examiner noted that the Veteran had pain upon motion of his lumbar spine, but the examiner did not provide the specific degrees at which the Veteran's pain began.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 32.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any medical records from Dr. E.H. of the Orthopedic Specialists of Myrtle Beach and Georgetown, South Carolina, as described in the October 2011 VA Form 21-2142 currently of record.

If these records are not available, request that Dr. E.H. provide a negative reply. 

2.  Schedule the Veteran for a VA foot examination to determine the nature, extent, and severity of his service-connected degenerative arthritis of both feet.  The claims file must be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be conducted.

The examiner should address the following:
a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current spurring of the bilateral feet is caused by or aggravated by his service-connected degenerative arthritis of the bilateral feet?  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the spurring of the bilateral feet before the onset of the aggravation.
b. State whether the service-connected degenerative arthritis of each foot equates to a moderate, moderately severe, or severe foot injury. 
c. Indicate which joints or joint groups are affected by the degenerative arthritis of the feet, and whether these joints have any decreased range of motion due to degenerative arthritis.
d. Provide ranges of motion for the feet.  
e. Note any range of motion loss that is specifically attributable to pain.
f. Note any additional functional loss with repetition.
g. Note where pain starts upon range of motion testing.  
h. Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
i. Note whether pain affects the normal working movement of the feet, including any decreased movement, strength, speed, or endurance.
j. Note any excess fatigability, incoordination, and pain on movement.
k. State whether pain could significantly limit functional ability during flare-ups.
l. State whether pain could significantly limit functional ability when the feet are used repeatedly over time.
m. Discuss the degree of occupational impairment attributable to the Veteran's service-connected degenerative arthritis of the bilateral feet.  In particular, describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  Schedule the Veteran for a VA spine examination to determine the nature, extent, and severity of his service-connected degenerative arthritis of the lumbar spine.  The claims file must be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be conducted.

The examiner should address the following:
a. Whether the Veteran's service-connected degenerative arthritis of the lumbar spine causes intervertebral disc syndrome.  If so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.
b. Address the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine and/or unfavorable ankylosis of his entire spine.
c. Identify and describe in detail all residuals attributable to the Veteran's service-connected degenerative arthritis of the lumbar spine.
d. Identify any neurological pathology related to the service-connected degenerative arthritis of the lumbar spine (including the nerves involved, whether there is any complete or incomplete paralysis and if incomplete whether the paralysis is analogous to mild, moderate, moderately severe, or severe).  In this regard, the examiner should specifically discuss the evidence of record regarding the documented radiating pain into the right leg and right great toe.
e. Provide ranges of motion for the lumbar spine.
f. Note any range of motion loss that is specifically attributable to pain.
g. Note any additional functional loss with repetition.
h. Note where pain starts upon range of motion testing.  
i. Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
j. Note whether pain affects the normal working movement of the lumbar spine, including any decreased movement, strength, speed, or endurance.
k. Note any excess fatigability, incoordination, and pain on movement.
l. State whether pain could significantly limit functional ability during flare-ups.
m. State whether pain could significantly limit functional ability when the lumbar spine is used repeatedly over time.
n. Discuss the degree of occupational impairment attributable to the Veteran's service-connected degenerative arthritis of the lumbar spine.  In particular, describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 
Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  Schedule the Veteran for a VA joints examination to determine the nature, extent, and severity of his service-connected degenerative arthritis of the bilateral ankles.  The claims file must be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be conducted.

The examiner should address the following:
a. Identify and describe in detail all residuals attributable to the Veteran's service-connected degenerative arthritis of the left and right ankles.
b. Provide ranges of motion for the ankles.
c. Note any range of motion loss that is specifically attributable to pain.
d. Note any additional functional loss with repetition.
e. Note where pain starts upon range of motion testing.  
f. Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
g. Note whether pain affects the normal working movement of the ankles, including any decreased movement, strength, speed, or endurance.
h. Note any excess fatigability, incoordination, and pain on movement.
i. State whether pain could significantly limit functional ability during flare-ups.
j. State whether pain could significantly limit functional ability when the ankles are used repeatedly over time.
k. Discuss the degree of occupational impairment attributable to the Veteran's service-connected degenerative arthritis of the bilateral ankles.  In particular, describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  Schedule the Veteran for a VA joints examination to determine the nature, extent, and severity of his service-connected degenerative arthritis of the right hip.  The claims file must be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be conducted.


The examiner should address the following:
a. Identify and describe in detail all residuals attributable to the Veteran's service-connected degenerative arthritis of the right hip.
b. Provide ranges of motion for the right hip.
c. Note any range of motion loss that is specifically attributable to pain.
d. Note any additional functional loss with repetition.
e. Note where pain starts upon range of motion testing.  
f. Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
g. Note whether pain affects the normal working movement of the right hip, including any decreased movement, strength, speed, or endurance.
h. Note any excess fatigability, incoordination, and pain on movement.
i. State whether pain could significantly limit functional ability during flare-ups.
j. State whether pain could significantly limit functional ability when the right hip is used repeatedly over time.
k. Discuss the degree of occupational impairment attributable to the Veteran's service-connected degenerative arthritis of the right hip.  In particular, describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report(s).  If the requested report(s) does not include adequate responses to the specific opinions requested, the report(s) must be returned for corrective action.

7.  Finally, readjudicate the Veteran's claims on appeal, to include any raised claim for a total rating based on individual unemployability.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.









	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

